The appellant was convicted in the District Court of Titus County for the offense of selling liquor and his *Page 559 
punishment assessed at confinement in the penitentiary for a term of one year.
Appellant in his brief and oral argument very earnestly contends that the court erred in refusing to grant his subsequent application for a continuance. We have very carefully examined this application and have reached the conclusion that it is entirely insufficient. Art. 608 Vernon's C. C. P. in the first section thereof provides that if the name and residence of the witness is known it must be stated, and if the residence is unknown, this must be stated. The application in this case wholly fails to state the residence of the witness and also fails to state that it is unknown. This within itself renders the application fatally defective. Thomas v. State, 17 Tex.Crim. App. 437; Van Wey v. State, 41 Tex. 639; Wolf v. State, Tex.Crim. App. 332; Davis v. State, 154 S.W. 226; Anderson v. State, 8 Tex.Crim. App. 542.
The said article of the statute in the 5th subdivision thereof provides that the application must state that it is not made for delay. This article of the statute has been held to be mandatory. Peck v. State, 5 Tex.Crim. App. 611; Trumwalt v. State, 5 Tex.Crim. App. 521; White v. State, 9 Tex.Crim. App. 41; Wynn v. State, 59 Tex.Crim. Rep.; 127 S.W. 213; Johnson v. State, 59 Tex.Crim. Rep.; 128 S.W. 1123; Perry v. State, 63 Tex.Crim. Rep.; 141 S.W. 209.
The application also fails to state that the testimony can not be procured from any other source known to the defendant. Subdivision one of Art. 609, Vernon's C. C. P. makes this allegation one of the requisites in a subsequent application for a continuance. This provision of the statute has also been held to be mandatory. Page 324 Vernon's C. C. P. for full citation of authorities on this question.
Appellant very earnestly contended in his oral argument that the application should be granted on equitable grounds. We have carefully considered the record and are unable to reach the conclusion that any equitable showing is made for this continuance.
The record contains many bills of exceptions to the charge of the court and to the introduction and exclusion of testimony. We have carefully examined each of these and have reached the conclusion that no error is shown by either of them. In every instance we think that the court's ruling was correct.
We have carefully examined the statement of facts and are thoroughly convinced that if the State's testimony is true, the appellant was guilty under the count submitted to the jury. If *Page 560 
the testimony offered by the appellant had been accepted by the jury they would have been warranted in acquitting him but the issue of fact was clearly drawn in the case and this matter was properly submitted by the court in his charge and we cannot say that the appellant has not been tried according to the forms of law and convicted on sufficient proof.
Finding no error in the record, it is our opinion that the judgment should be in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.